Cite as 2022 Ark. App. 457
                    ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. CR-22-178


CHARLES EDWARD SMITH
                                                  Opinion Delivered November   9, 2022
                                 APPELLANT

V.                                                APPEAL FROM THE HOT SPRING
                                                  COUNTY CIRCUIT COURT
STATE OF ARKANSAS                                 [NO. 30CR-19-6]
                                    APPELLEE
                                                  HONORABLE CHRIS E WILLIAMS,
                                                  JUDGE


                                                  AFFIRMED

                                   MIKE MURPHY, Judge

        On September 10, 2021, a Hot Spring County jury convicted appellant Charles Smith

 of residential burglary. He was sentenced to thirty years’ imprisonment. Smith does not

 challenge the sufficiency of the evidence but rather claims that the court made the following

 errors: providing the incorrect jury instruction for residential burglary, refusing to give the

 proffered instruction for criminal trespass; denying Smith’s motion for mistrial; and

 admitting Smith’s past convictions into evidence. We affirm.

        At trial, the evidence established that Smith committed residential burglary when he

 entered the home of Terry Baker without permission while Baker was away and attempted

 to steal a scope from a rifle. Baker testified that when he got home, as he was walking through

 his living room, Smith came out of his bedroom holding up the scope and accusing Baker
of stealing it from him. Baker reached for his shotgun and retrieved the scope from Smith’s

hand as Smith left the house.

       Baker immediately reported the incident and relayed Smith’s license-plate number

that he wrote down as Smith drove away. The police went to the address associated with the

license-plate number. After detaining Smith, Baker identified him as the burglar.

       First, Smith argues that the circuit court erred by giving the residential-burglary

instruction to the jury without specifying an underlying offense. 1 Rather than using the

model jury instruction, the circuit court provided the jury with an instruction that tracked

the language of the residential-burglary statute.2 Smith correctly argues that a specific offense

must be included in the jury instruction for burglary because the offense intended is an

element of the charge. See Oliver v. State, 286 Ark. 198, 691 S.W.2d 842 (1985).

       However, the omission of an element from a jury instruction in a criminal trial is

subject to harmless-error analysis. Neder v. United States, 527 U.S. 1 (1999). The test for

determining whether a constitutional error is harmless is whether it appears “beyond a

reasonable doubt that the error complained of did not contribute to the verdict obtained.”

Id. at 15 (quoting Chapman v. California, 386 U.S. 18, 24 (1967)). Further, Reynolds v. State,



       1
        We disagree with the State’s argument that this point is not preserved, and we find
Douglas v. State, 2017 Ark. 70, 511 S.W.3d 852, distinguishable.
       2
       Arkansas Code Annotated section 5-39-201(a)(1) (Repl. 2013) provides that “[a]
person commits residential burglary if [he] enters or remains unlawfully in a residential
occupiable structure of another person with the purpose of committing in the residential
occupiable structure any offense punishable by imprisonment.”

                                               2
341 Ark. 387, 393, 18 S.W.3d 331, 334 (2000) (citing United States v. West, 28 F.3d 748 (8th

Cir. 1994)), notes “the importance of reviewing an allegedly faulty jury instruction in context

with the entire jury charge and the entire trial.”

       Here, any error was harmless beyond a reasonable doubt because it did not contribute

to the verdict. Prior to voir dire, the court read the criminal information to the jury, which

included the language “with the purpose of committing in a residential occupiable structure

the theft of a rifle scope.” Further, Baker’s testimony reflected that the underlying issue of

the offense was the theft of the rifle scope. In reviewing the entire trial, we hold that the jury

verdict would have been the same absent the error, and reversal is not warranted.

       Next, Smith argues the court erred when it failed to give the jury his requested

instruction for the lesser included offense of criminal trespass.3

       We will not reverse a circuit court’s ruling on whether to give a jury instruction absent

an abuse of discretion. Marshall v. State, 2021 Ark. 158, 627 S.W.3d 810. It is not erroneous

for a circuit court to decline to give a proffered instruction on a lesser offense when the

evidence clearly shows that the defendant is either guilty of the greater offense charged or

innocent. Crift v. State, 2018 Ark. App. 15, at 5–6, 539 S.W.3d 599, 602. Put another way,

when a defendant makes a claim of innocence, no rational basis exists to instruct the jury on

a lesser included offense because the jury need only determine whether the defendant is

guilty of the crime charged. Id.


       3
       A person commits criminal trespass if he purposely enters or remains unlawfully in
the premises of another person. Ark. Code Ann. § 5-39-203 (Supp. 2021).

                                                3
       Here, while Smith did not testify in his own defense, he did not present evidence to

warrant the criminal-trespass jury instruction. Smith’s defense was one of general denial as

evidenced by him posing multiple theories to undermine the State’s case—one theory being

that the scope was his all along. At one point, Smith claimed that Baker had stolen it, so

Smith was in Baker’s house getting his property back. Additionally, Smith questioned the

failure of police to take fingerprints or any other forensic evidence, implying that the police

set him up for the charge. The jury was free to believe that testimony and could have found

the requisite criminal intent lacking for residential burglary. Because the jury needed to

determine only whether Smith was guilty or innocent of residential burglary, no rational

basis existed to instruct the jury on the lesser included offense. Under these circumstances,

we cannot say that the circuit court erred, and we affirm this point.

       For his next point on appeal, Smith argues the court erred in denying his motion for

mistrial because the prosecutor made a veiled reference toward Smith’s invoking his right

not to testify.

       A mistrial is an extreme remedy that should not be declared unless there has been

error so prejudicial that justice cannot be served by continuing the trial or when the

fundamental fairness of the trial itself has been manifestly affected. Dean v. State, 2021 Ark.

App. 182. The circuit court has wide discretion in granting or denying a motion for mistrial,

and absent an abuse of that discretion, the circuit court’s decision will not be disturbed on

appeal. Id. Among the factors we consider on appeal is whether the defendant requested a

cautionary instruction or an admonition to the jury. Id. The supreme court has held that a


                                              4
cautionary instruction or an admonition to the jury can make harmless any prejudice that

might occur. Id. The bottom line on mistrials is that the incident must be so prejudicial that

the trial cannot, in fairness, continue. Boyd v. State, 318 Ark. 799, 804, 889 S.W.2d 20, 22

(1994).

       When a prosecutor is alleged to have made an improper comment on a defendant’s

failure to testify, the statements are reviewed in a two-step process. Dean, supra. First, we

determine whether the comment itself is an improper comment on the defendant’s failure

to testify. Id. Even a veiled reference to the defendant’s failure to testify is improper: the basic

rule is that a prosecutor may not draw attention to, or comment upon, the defendant’s

failure to testify. This is to prevent the defendant from testifying against himself in violation

of the Fifth Amendment. Id. Second, if we determine that the prosecution’s remark was not

proper under this analysis, then we determine whether it can be shown beyond a reasonable

doubt that the error did not influence the verdict. Id.

       The comment Smith has issue with was made in closing argument:

       You remember in voir dire [defense counsel] asked you, or made the point there’s
       good and bad people in every profession. Which witness is the bad person he’s talking
       about? The defendant is the only person accused of doing anything wrong. He is the
       only person that we have proved did something wrong

Smith argues that this implies that he did not testify despite being the only one accused of

wrongdoing. We disagree and do not find this to be an improper comment.

       The prosecutor’s comments mirrored those made by defense counsel during voir dire

in which defense counsel insinuated that some of the police witnesses might be “bad



                                                 5
people.”4 The prosecutor’s comment in closing highlights that the State’s witnesses were not

proved to be “bad people” and that the only person proved to have done something wrong

was Smith. Accordingly, the circuit court’s ruling was not an abuse of discretion.

       Last, Smith argues for resentencing because the court abused its discretion in

admitting evidence of Smith’s past convictions. Specifically, he contends that there was only

one certification and one judge’s signature for multiple different cases.

       Arkansas Code Annotated section 5-4-502 (Repl. 2013) provides that for habitual-

offender sentencing under Arkansas Code Annotated section 5-4-501 (Supp. 2021), the

circuit court shall hear evidence of a defendant’s prior felony convictions, determine the

number of convictions, and instruct the jury as to the number of prior felony convictions

along with the statutory sentencing range.

       The State bears the burden of proving a defendant’s prior convictions for purposes

of the habitual-offender statute. Kleier v. State, 2019 Ark. App. 340, 582 S.W.3d 856. A prior

felony may be proved by any evidence that satisfies the circuit court beyond a reasonable

doubt that the defendant was convicted or found guilty of the prior felony. Ark. Code Ann.




       4
           Specifically, defense counsel stated,

        Can you listen and use your common sense--another instruction the Judge will give
you -- when each witness testifies and apply that to the law and the facts of this case? Can you
do that in spite of the fact that some of those witnesses might be wearing a uniform? Because
I think we all understand, do we not, that there’s good and bad people in every single
profession in the world. Every single profession in the world. We all see it every day.

                                                   6
5-4-504(a) (Repl. 2013). A certified copy of the prior conviction is sufficient to support a

finding of a prior conviction. Ark. Code. Ann. § 5-4-504(b)(1).

       Here, the prosecution introduced a certified copy of one 11-page order filed on

September 4, 2013, reflecting Smith’s negotiated pleas of guilty that same day to a total of

sixteen criminal counts over four cases. The order reflects that Smith was represented by

counsel, Clay Simpson. It is signed by Circuit Judge Robert Edwards and dated September

4, 2013. Further, pursuant to Arkansas Code Annotated section 5-4-501(d)(1)(C) (Supp.

2021), Smith was sentenced to thirty years’ imprisonment, the shortest sentence available in

light of those prior convictions. Accordingly, we conclude that the challenged convictions

were properly admitted.

       Affirmed.

       HARRISON, C.J., and BARRETT, J., agree.

       Baxter Law Firm, PLLC, by: James R. Baxter, for appellant.

       Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                               7